Citation Nr: 0732340	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 RO decision.  The Appeal was 
remanded by the Board for further development in September 
2006.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran did not engage in combat, and there is no 
corroboration or verification of the occurrence of the 
veteran's claimed in-service stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. §§  3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
June 2002, prior to the initial decision on the claim in 
September 2002, and again provided notice in October 2003 and 
January 2007.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant. 

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Additionally, in a service-connection claim, as is this case, 
VA is also required to include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the January 2007 
letter, the veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or the 
effective date for PTSD.  While the timing of this notice was 
after the initial adjudication, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  The Board finds that no further notice is needed 
in this case because the Board is denying the claim for 
service connection.  As such, no disability rating or 
effective date will be assigned as a result of this decision.  
Therefore, VA is not required to provide this notice.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, personnel records, private medical 
records, records from the Social Security Administration, and 
the VA medical records.  The Board observes that there was no 
VA examination conducted in conjunction with the issue on 
appeal.  Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. 
§ 3.159(c)(4) (2007).  For reasons discussed in greater 
detail below, the Board finds that the medical evidence of 
record, which consists of the private medical records and VA 
medical records, is sufficient to evaluate the veteran's 
claims.  Indeed, as the veteran's claimed in-service 
stressors cannot be verified, a VA examination is not 
required.

The claimant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  The Board further finds that 
the RO complied with its September 2006 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board will 
proceed with appellate review.

The veteran asserts that he is entitled to service connection 
for PTSD because while in service he was a flight engineer 
and under a great deal of stress.  The veteran indicated that 
he was responsible for repairs on a CH47.  The veteran stated 
that they flew in bad weather and at night which caused 
stress and worry.  He indicated that every mission he 
experienced was life threatening.  The veteran described an 
incident in which he was on a helicopter in Korea that had a 
oil leak in the front transmission.  The veteran stated that 
he knew that if the transmission would have seized, the 
helicopter would have crashed.  

Service connection may be granted for a disability shown 
after service, when all the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

In this case, there is a current medical diagnosis of PTSD.  
In a November 1999 Psychiatric Evaluation, the veteran was 
diagnosed with PTSD.  

Since the veteran has been diagnosed with PTSD, the Board 
considers the veteran's claimed in-service stressors.  
Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it 
is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).  

In this case, the veteran did not engage in combat.  The DA 
Form 20 indicated that the veteran had service in Korea from 
January 1970 to February 1971.  The veteran's military 
occupational specialty was a Helicopter Repairman.  There is 
no indication that the veteran participated in combat with 
the enemy or obtained combat related medals or awards.  And, 
more importantly, the veteran specifically stated in a March 
2007 statement that he was not involved in combat.  He 
indicated instead that he had dreams of combat service in 
Vietnam, but in actuality, he was not stationed in Vietnam 
and did not participate in combat.  Therefore, the Board 
finds that the veteran has not engaged in combat and will 
address whether or not the veteran's claimed in service 
stressors can be verified.  

Since the veteran did not "engage in combat with the enemy," 
the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  A medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Moreau, 9 Vet. App. at 
395-96.

The veteran's claimed in-service stressors must be verified 
because he did not engage in combat.  The RO attempted to 
verify the veteran's in-service stressors.  The RO requested 
more detailed information regarding the veteran's claimed 
stressors.  A June 2002 letter sent to the veteran contained 
a PTSD questionnaire.  The veteran did not return the 
questionnaire to the RO.  In a January 2007 letter requesting 
specific information regard the veteran's in-service 
stressors, the veteran responded that he was not involved in 
a helicopter crash or engaged in combat in Vietnam.  The 
veteran's only specific assertion regarding an in-service 
stressor was that he was under great stress in service when 
he flew in a helicopter knowing that there was an oil leak, 
and that, if the transmission would have seized, the 
helicopter would have crashed.  He has not, however, provided 
any additional evidence regarding the incident, to include 
the approximate date of the event (malfunction) o the names 
of any individuals involved.  The RO made a Formal Finding in 
April 2007 that the veteran did not provide sufficient 
information from which his in-service stressor could be 
verified.  The RO found that a helicopter crash that could 
have taken place could not be verified.  The Board concurs.

As such, and like the RO, the Board finds that the evidence 
of record does not contain evidence of an in-service stressor 
that could be verified.  The veteran has not provided 
sufficient information to verify that he experienced an in-
service stressor.  The veteran has not provided a particular 
time period, location, names of others involved or a 
particular stressful event.  The service records do not 
contain information regarding a helicopter crash that could 
have happened.  The Board has considered the service medical 
records which indicate that the veteran had anxiety and 
depression in 1970.  The medical records indicate, however, 
that these episodes pertained to his wife and a miscarriage.  
There is no indication that these episodes were related to an 
incident regarding a helicopter crash or potential crash.  
Since the veteran has not provided information regarding a 
specific stressful event that occurred in service, rather 
than could have occurred, a stressor cannot be verified.  

The Board has also considered the medical evidence that 
suggests that the veteran's PTSD may be related to service.  
Specifically, an April 2004 letter from a private 
psychologist indicated that the veteran experienced chronic 
and acute psychological dysfunction associated with post 
traumatic stress features.  The veteran's acute panic 
disorder and agoraphobia and major depression was a result of 
the veteran's military service.  The veteran's PTSD symptoms 
which exacerbated his frequent and intrusive panic attacks 
were manifested in frequent auditory recall of the jet 
engines in service.  The Board, however, does not need to 
make a conclusion regarding whether the veteran's PTSD is 
related to service, or afford the veteran a VA medical 
examination, because there is no verified in-service 
stressor.  See 38 U.S.C.A. § 5103A(d) (West 2002) and 38 
C.F.R. § 3.159(c)(4) (2007)(VA is required to provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim).  

In short, the Board finds that the preponderance of the 
evidence is against verification of the veteran's stressors.  
The law requires verification; therefore the claim for 
service connection for PTSD is denied.  See 38 C.F.R. § 
3.304(f).  As the claim fails for lack of a credible, 
verified stressor, further inquiry into a nexus between the 
PTSD and the stressor is not required.  

The Board has considered the contentions of the veteran that 
his PTSD was incurred in service.  The veteran, however, has 
not demonstrated that he has any medical expertise to make 
such an opinion or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of his PTSD.  Id. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(b); See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


